Citation Nr: 0405328	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disorders of the eyes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to December 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA), in which the RO denied 
the veteran's requests to reopen a previously denied claim 
for service connection for disorders of the eyes.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The veteran did not appeal an August 1983 rating decision 
denying service connection for an eye condition.

2.  The veteran did not appeal an April 2000 rating decision 
denying a request to reopen a previously denied claim for 
service connection for an eye condition.

3.  Evidence added to the record since April 2000 is so 
significant that it must be considered in order to fairly 
decide the veteran's claim for service connection for eye 
disorders.


CONCLUSIONS OF LAW

1.  An August 1983 rating decision denying service connection 
for an eye condition and an April 2000 rating decision 
denying a request to reopen a previously denied claim for 
service connection for an eye condition are both final 
decisions.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2000 rating decision is 
new and material and the claim for service connection for eye 
disorders is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran sought service connection for several 
disabilities, including bilateral eye problems, in January 
1983.  In an August 1983 rating decision, the RO denied 
service connection for an eye condition.  There is no 
indication that the veteran was notified of this decision.  
Thus it did not become final until one year after the veteran 
was notified of the April 2000 rating decision.

In October 1999, the veteran requested to reopen a claim for 
service connection for eye problems.  In an April 2000 rating 
decision, the RO denied the request to reopen the claim, 
finding that new and material evidence had not been 
submitted.  The veteran was notified of this decision later 
in April 2000, and was informed of his appellate rights.  The 
veteran did not submit a notice of disagreement with the 
April 2000 rating decision within one year, and that decision 
became final.

In July 2001, the veteran again requested to reopen a claim 
for service connection for eye problems.  The RO denied the 
request to reopen in a January 2002 rating decision.  The 
veteran appealed that decision, and that appeal is currently 
before the Board.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued.  38 U.S.C.A. § 7105.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis (not only since the time 
that the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The most recent final 
disallowance of the veteran's claim for service connection 
for eye problems was the April 2000 rating decision.  
Therefore, the Board will consider whether new and material 
evidence has been submitted since that decision.

Prior to the RO's most recent consideration of the issue on 
appeal, the Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002)) was signed into law.  Regulations implementing the 
VCAA are codified at 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision reopening the 
veteran's claim, further assistance is unnecessary to aid the 
appellant in substantiating that part of his claim.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to August 29, 2001.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The evidence that was associated with the claims file prior 
to the April 2000 rating decision included the veteran's 
service medical records, VA medical records, and statements 
from the veteran.  In a December 1982 statement, the veteran 
noted all the occasions during service in which he had been 
treated for eye problems, but he did not indicate what eye 
disorders were present after service.  In an October 1999 
statement, the veteran provided some description of his 
current eye problems.

The evidence that has been added to the claims file since the 
April 2000 rating decision includes more recent VA medical 
records, including the report of an examination performed in 
2002, and additional statements from the veteran, including 
his testimony at an April 2002 hearing before an RO hearing 
officer, and an October 2003 hearing before the undersigned 
Veterans Law Judge.  The more recent medical records and 
statements from the veteran provide a more full explanation 
of the eye irritations and injuries he experienced during 
service, and his present eye problems.  

The Board finds that the evidence received since April 2000 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Therefore, his claim for service connection for eye disorders 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for eye disorders is 
reopened.


REMAND

The veteran reports that he sustained irritation and injury 
to his eyes on many occasions during service, particularly 
due to foreign bodies in his eyes sustained while treating 
injured persons during service.  His service medical records 
show treatment for chalazion, blepharitis, conjunctivitis, 
and iritis, on multiple occasions, particularly between 1972 
and 1978.  The report of a July 2002 VA eye examination 
indicates that the veteran had narrow angles of the eyes, 
dryness necessitating the use of drops, and bilateral 
sclerotic changes consistent with cataracts.  The examination 
report did not address the question of a connection between 
the veteran's current eye disorders and events during the 
veteran's service.  

The veteran asserts that the July 2002 examination report did 
not present a complete and accurate picture of the current 
condition of his eyes.  

The veteran also reports that he had laser surgeries on his 
eyes in November and December 2002, at the Pittsburgh VA 
Medical Center (VAMC).  The veteran has submitted treatment 
notes from those dates, but clarification of the nature of 
the treatment described in those handwritten records would be 
helpful.  The Board will remand the case to obtain all 
available records concerning the veteran's 2002 eye 
surgeries, and to obtain a new VA examination of the eyes, 
with an opinion regarding the likelihood of a connection 
between injuries and disorders of the eyes during service and 
current eye disorders.

Accordingly, this case is remanded for the following:

1.  The RO should obtain records of eye 
treatment from January 2000 to the 
present from the VA Medical Center, 
University Drive in Pittsburgh, 
Pennsylvania.  In particular, the RO 
should seek complete records of laser 
surgeries on the veteran's eyes performed 
in November and December 2002.

2.  The RO should schedule the veteran 
for an ophthalmology examination to 
clarify the nature and likely etiology of 
all current eye disorders.  The veteran's 
claims file should be provided to the 
examiner for review.  For each current 
disorder identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the disorder is 
linked to foreign bodies in the eyes, eye 
injuries, or other eye disorders that 
occurred during the veteran's service.

After the above actions are completed, if the claim remains 
denied, the RO should prepare a supplemental statement of the 
case.  The case should then be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



